06/10/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0565

                                         DA 19-0565
                                      _________________

MONTANA ENVIRONMENTAL
INFORMATION CENTER,

           Petitioner and Appellee,

     v.
                                                                   ORDER
MONTANA DEPARTMENT OF PUBLIC SERVICE
REGULATION, MONTANA PUBLIC SERVICE
COMMISSION, and NORTHWESTERN
CORPORATION d/b/a/ NORTHWESTERN
ENERGY,

           Respondents and Appellants.
                                  _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable James A. Manley, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 10 2020